Citation Nr: 0332429	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-17 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from April 1950 to March 
1951. 

The veteran was granted service connection for PTSD in an 
August 2002 rating decision; a 30 percent disability rating 
was awarded.  The veteran disagreed with the August 2002 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2002.  

Issues not on appeal

In a May 2001 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for shell fragment 
wounds of the back and declined to reopen a previously-denied 
claim of entitlement to service connection for shell fragment 
wounds of the right shoulder.  To the Board's knowledge, the 
veteran has not disagreed with those decisions.  Accordingly, 
those issues are not within the Board's jurisdiction and they 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].




REMAND

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.  

The veteran underwent a VA examination in November 2001.  
Because of the veteran's then-pending claim of entitlement to 
service connection for PTSD, the focus of this examination 
appears to have been the determination as to whether a 
diagnosis of PTSD was warranted.  As pointed out by the 
veteran's representative in a September 2003 informal hearing 
presentation, the examiner did not make findings which 
adequately address the current severity and manifestations of 
the veteran's PTSD.  The examiner also did not state whether 
he reviewed the veteran's claim file.  

The Board also notes that the veteran has asserted that he 
currently has a severe hand tremor that is associated with 
his PTSD.  This symptom has been mentioned in psychiatric 
treatment reports; however an opinion has not been given as 
to its relationship to the veteran's PTSD.  The November 2001 
examiner stated that it was unclear whether it was a symptom 
of his PTSD.  The Board believes that efforts must be taken 
to determine whether the hand tremors are in fact related to 
the veteran's PTSD.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the veteran's hand tremors.  The examiner 
is asked specifically to determine 
whether any physical disorder is 
responsible for the hand tremors.  The 
veteran's claim file should be made 
available to the examiner, and he is 
asked to review the file in conjunction 
with the examination and to indicate in 
his report whether a review has been 
accomplished.

2.  The veteran should then be afforded a 
VA mental disorders examination to 
determine the features and current 
severity of the veteran's PTSD.  The 
examiner is asked to review the veteran's 
claim file in conjunction with the 
examination, including the results of the 
examination listed above.  The examiner 
is asked to acknowledge whether such a 
review was accomplished.  If no physical 
cause was found for the veteran's hand 
tremors, the examiner is asked to state 
an opinion as to whether it is at least 
as likely as not that the tremors are a 
symptom of the veteran's PTSD.  

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




